DENY and Opinion Filed April 28, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00473-CV

                     IN RE LEXON INSURANCE COMPANY, Relator

                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06030

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                 Opinion by Justice Moseley
       Relator Lexon Insurance Company filed a petition for writ of mandamus requesting that

the Court order the trial court to vacate its order denying Lexon’s motion to disqualify opposing

counsel. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown it is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE

140473F.P05